323 S.W.3d 36 (2010)
Donald McCLELLAND, Appellant,
v.
Russell KRUSE, Respondent.
No. ED 94433.
Missouri Court of Appeals, Eastern District, Division Four.
August 24, 2010.
Rehearing Denied October 7, 2010.
Frank A. Conard, St. Peters, MO, for Appellant.
Jeffrey O. Parshall, Columbia, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.
Prior report: 2010 WL 2034361.

ORDER
PER CURIAM.
Donald McClelland appeals from the dismissal of his petition for legal malpractice against Russell Kruse. McClelland contends the trial court erred in dismissing his petition because the statute of limitations had not run on his claim.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).